Exhibit 10.2
 
MUTUAL RELEASE AND SETTLEMENT AGREEMENT


This Mutual Release and Settlement Agreement (“Agreement”) is entered into this
28th day of October, 2010 by and between National Barter Network, LLC, dba
Barter Media Solutions, dba Media Funding Solutions (at times herein referred to
as “Party One”) and Feel Golf Co., Inc., a California corporation (at times
herein referred to as “Party Two”), and with regards to the holding and release
of stock as set forth herein, Labertew & Associates, LLC.  The labeling of the
parties as Party One and Party Two is for convenience only.


WHEREAS the parties entered into Barter Media Solutions – Media Funding
Agreement (the “Media Agreement”), whereby Party One received 15,000,000
(Fifteen Million) restricted shares of Party Two’s common stock, dated May 21,
2010, in exchange for Party One providing certain advertising and media services
to Party Two;


WHEREAS the parties have determined not to go forward with the advertising and
media services originally contemplated in the Agreement;


WHEREAS prior to the execution of the Agreement, the parties engaged in other
advertising and media transactions;


WHEREAS there have been allegations that there may consideration owing between
the parties related to the prior advertising and media transactions;


WHEREAS the parties wish to settle any and all claims between one another
pursuant to this  Agreement;


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.           Partial Return/Retention of Stock.   Party One agrees, within one
week of execution of this Agreement, to return Stock Certificate # 177,
representing 15,000,000 (Fifteen Million) shares of common stock of Party Two,
to Party Two’s transfer agent, Globex Transfer, LLC, which transfer agent shall
be supplied joint written instructions from Party One and Party Two to: (a)
return 7,500,000 (Seven Million Five Hundred Thousand) shares to treasury; (b)
issue ten certificates of 750,000 (Seven Hundred Fifty Thousand) shares each, in
the name of Party One, but which shall be mailed, registered or express mail, to
the law firm for Party One, Labertew & Associates, LLC, 2825 East Cottonwood
Parkway, Suite 500, Salt Lake City, Utah 84121 (“Law Firm”, and which  Law Firm
agrees to hold in and release from escrow such shares pursuant to the leakout
provisions of Paragraph 2 of this Agreement; and (c) to allow for Party One’s
sale and transfer of up to 750,000 (Seven Hundred Fifty Thousand) every two
weeks, commencing Monday, November 22, 2010, subject to this Agreement and Party
One’s compliance with applicable federal securities laws.  All associated costs
related to the re-issuance and receipt of 10 new certificates, as well as the
cost of any legal opinion related to the sale of the stock, shall be borne by
Party One.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Release and Leakout of Stock.  Party One shall be entitled to sell
into the public market up to 750,000 (Seven Hundred Fifty Thousand) shares every
two weeks, commencing Monday, November 22, 2010, subject to Party One’s
compliance with applicable federal securities laws.  Law Firm agrees to release
and deliver each of the ten stock certificates to Party One every two weeks,
commencing Monday November 22, 2010, and in no event shall Law Firm release more
than one stock certificate to Party One every two weeks commencing Monday,
November 22, 2010.


3.           Best Efforts Regarding Reporting Requirements. Party Two agrees to
use its best efforts to timely file all required periodic reports with the
Securities and Exchange Commission, including the 10Q due November 15, 2010, and
the 10K due April 1, 2011.


4.           Mutual Release.  Party One releases, waives and forever discharges
and covenants not to sue Party Two, its successors in interest, its past,
present and future assigns, officers, directors, agents and/or affiliates, and
Party Two specifically releases, waives and forever discharges and covenants not
to sue Party One, its successors in interest, its past, present and future
assigns, officers, directors, agents and/or affiliates, from and for any and all
claims, demands, actions, liabilities and causes of actions, of every kind and
character, whether asserted or unasserted, whether known or unknown, suspected
or unsuspected, in law or in equity, for or by reason of any matter, cause or
thing whatsoever, excepting only the obligations created by, and the
representations and covenants made in, this Agreement.


5.            No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material contract, agreement,
instrument, law or regulation to which any of the parties are subject.


6.           No Representation Regarding Tax Treatment.  No representation or
warranty is being made by any party to any other regarding the treatment of the
transactions contemplated herein for federal or state income taxation.


7.           Governing Law.  This Agreement shall be governed by, enforced and
construed under and in accordance with the laws of the State of California.  In
the event of any disputes arising under or relating to this Agreement, the
Parties agree to submit to jurisdiction in Monterey County, State of California.


8.           Notices.   Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered or
delivered to the respective parties' attorneys, if sent by facsimile, email, or
U.S. mail, postage prepaid, or prepaid overnight courier.


9.           Attorney’s Fees.  In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the breaching party or parties shall reimburse the
nonbreaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           No Admission of Fault.  By executing this Agreement, neither party
admits fault or breach of any obligation to the other.


11.           Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter hereof.  All previous
agreements between the parties, whether written or oral, have been merged into
this Agreement.  This Agreement alone fully and completely expresses the
agreement of the parties relating to the subject matter hereof.  There are no
other courses of dealing, understandings, agreements, representations, written
or oral, except as set forth herein.


12.           Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.  Facsimile and
electronically transmitted signatures shall constitute original signatures, and
shall be followed by delivery of original signatures.


13.           Waiver; Amendment.  No waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing.  This
Agreement may only be amended by a writing signed by all parties hereto, with
respect to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance thereof may be extended by a
writing signed by all parties thereto.


14.           Authority.  Each individual signing this Agreement warrants and
represents that he or she has the full authority and is duly authorized and
empowered to execute this Agreement on behalf of the party for which he or she
signs.


15.           Validity.  If any provision of this Agreement shall be held by a
court of competent jurisdiction to be illegal, invalid or unenforceable, the
remaining provisions shall remain in full force and effect. This Agreement has
been negotiated by the parties and their respective counsel and shall be
interpreted fairly in accordance with its terms and without any strict
construction in favor of or against either party.


16.           Binding Effect.  This Agreement shall be binding on the parties,
their successors in interest, subsidiaries, assignees or acquirers, including
any acquirer of substantially all of the assets of a party.


17.           Future Cooperation. The parties agree to cooperate fully, to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force and effect to the terms
and intent of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.




_/s/ Jay Greenlees__________________
National Barter Network, LLC, dba
Barter Media Solutions, dba Media Funding Solutions
By Jay Greenlees
Its Manager


_/s/ Lee Miller_____________________
Feel Golf Co., Inc.
By Lee Miller
Its President


AS TO THE OBLIGATIONS RELATED TO HOLDING AND RELEASING OF STOCK:


_/s/ Michael L. Labertew____________
Labertew & Associates, LLC
By Michael L. Labertew
Its Manager